Citation Nr: 1415802	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  13-13 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a right hip disorder, including as secondary to service-connected residuals of cold injury to the lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from May 1954 to May 1956.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In support of his claim, the Veteran testified at a July 2013 videoconference hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing has been associated with the claims file for consideration, so is of record.  Following the hearing, the Board held the record open an additional 30 days, so until August 23, 2013, to allow the Veteran time to obtain and submit additional supporting evidence, including a medical nexus opinion supporting his claim - especially since, in the course of his hearing testimony, he had indicated that he had been told there is a relationship or correlation between his cold weather injury in service to his lower extremities and the right hip disorder he is now claiming.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

Upon expiration of that grace period to submit this additional evidence, the Board remanded the claim in September 2013 to the agency of original jurisdiction (AOJ) for still further development and consideration, finding that the only VA examination and opinion then of record was inadequate and therefore directing that the Veteran undergo another VA compensation examination to determine the nature and etiology of his right hip disorder, including supplemental medical comment taking into consideration all potential basis of entitlement - direct, presumptive and secondary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007); see, too, Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (The Board is required to consider all issues raised either by the claimant or the evidence of record).

The Appeals Management Center (AMC) since has issued a January 2014 Supplemental Statement of the Case (SSOC) continuing to deny service connection for a right hip disorder, so this claim is again before the Board.

In March 2014, the Veteran, through his representative, provided additional evidence in support of his claim consisting of printouts from VA's MEPSS (Medical Electronic Performance Support System), medical treatises and articles, and internet search information, and waived the right to have the AOJ initially consider it, preferring instead that the Board do so in the first instance.  See 38 C.F.R. § 20.1304 (2013).

That said, unfortunately, the claim requires still further development before being decided on appeal, so the Board is again remanding the claim to the AOJ.

This appeal was processed electronically using the "Veterans Benefits Management System" (VBMS) and Virtual VA paperless claims processing systems.  Instead of paper, highly secured electronic repositories are used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

Please also note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

Additional development is necessary to fully and fairly adjudicate this claim.  The Board sincerely regrets the additional delay that inevitably will result from this additional remand, but it is necessary to ensure there is a complete record upon which to decide this claim so the Veteran is afforded every possible consideration. 

Unfortunately, the development requested in the Board's prior September 2013 remand was not accomplished satisfactorily, requiring another remand of this claim.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board errs as a matter of law when it fails to ensure compliance with a remand directive).  

In this regard, as already alluded to, the Veteran's claim was remanded by the Board in September 2013 for another VA examination and opinion.  The examiner was instructed to address:  (1) whether the current right hip disorder is directly related to an incident of the Veteran's military service from May 1954 to May 1956; (2) whether the current right hip disorder, since at least apparently partly involving arthritis, initially manifested to the required minimum compensable degree of at least 10-percent disabling within the year after his service, so meaning by May 1957; and (3) whether the current right hip disorder is otherwise related or attributable to his service, including secondary to the service-connected residuals of the cold weather injury to his lower extremities, meaning caused or aggravated by this service-connected disability.  Additionally, the Board instructed that, on remand, the examiner must determine whether the Veteran currently has "sciatic neuritis" of the right hip or whether he has had it at any time during the pendency of his appeal, since he claims that this in actuality is what he was treated for during his service, not instead arthritis.

In accordance with these instructions, a VA examination of the Veterans hips was performed in October 2013 with supplemental neurological comment in November 2013.  The October 2013 examiner provided a diagnosis of osteoarthritis of the right hip.  In opining that this condition was "not related to [the Veteran's] service-connected cold injury," the examiner reasoned that cold injuries cause neuropathy and not musculoskeletal conditions such as osteoarthritis.  The November 2013 VA neurological examiner determined, based on a review of the claims file and the medical evidence, that the Veteran does not have a currently diagnosed neurological component of his hip disorder, to include specifically any sciatic nerve involvement.


The Board finds that the opinion and addendum are inadequate to decide this claim, as the October 2013 VA opinion is devoid of sufficient rationale and fails to properly address the Board's September 2013 remand instructions.  Specifically, in finding against a relationship between the Veteran's hip condition and his cold injury during active service, the VA examiner's stated rationale was simply that "[c]old injuries cause neuropathy not muscular skeletal condition[s]."  This bare statement does not explain the examiner's conclusion or reasoning satisfactorily, so it is inadequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  Moreover, the November 2013 neurological addendum did not address the above inadequacies, as it pertained only to the Veteran's contention that he had "sciatic neuritis" and did not consider any additional aspects of his hip disorder or its etiology.

Additionally, the examiner failed to address in any way the Veteran's competent reports of a traumatic injury to his hip in service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); see, too, Barr, 21 Vet. App. at 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology).  Neither did the examiner consider the competent reports of the Veteran as to experiencing continuing symptoms since service, specifically failing to address the Veteran's credible complaints of the onset and duration of hip pain or to reconcile these complaints with his ultimate conclusion.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (holding that the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible); Cf. Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that a VA opinion was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on lack of evidence in the STRs to provide a negative opinion).  Indeed, in a July 2007 statement in support of a prior claim, the Veteran described his hip injury and resultant hospitalization.  He made this same assertion while testifying under oath during his July 2013 videoconference hearing before the Board.  And although the contemporaneous records are no longer available - as they have been determined to be "fire-related" (hence, presumably destroyed in the 1973 fire at the National Personnel Records Center (NPRC)) - the VA examiner neither discussed nor addressed this assertion in the October 2013 opinion.  See Jandreau, 492 F.3d at 1376-77; see, too, Stefl, 21 Vet. App. at 124.  

The Board emphasizes, moreover, that the examiner failed to address service connection on a secondary basis, so whether the Veteran's service connected bilateral foot condition caused or aggravated his current right hip condition, as instructed in the Board's prior remand.  Additionally, the examiner failed to provide any opinion regarding whether the Veteran's arthritis of the right hip initially manifested to the required minimum compensable degree of at least 10-percent disabling within the year after his service, so meaning by May 1957.  Under VA law, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall, 11 Vet. App. at  271.

Therefore, yet another medical nexus opinion is needed to address whether the Veteran's right hip disorder was caused or aggravated by his active military service, to include whether his current right hip disorder was caused or aggravated by his service-connected residuals of the cold weather injury to his lower extremities, so in this way secondarily related to his military service, and whether the Veteran's arthritis of the right hip initially manifested to the required minimum compensable degree of at least 10-percent disabling within the year after his service, so in this way presumptively related to his active military service.  38 C.F.R. § 3.303; 3.307; 3.309; 3.310.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Also, as alluded to above, in March 2014, the Veteran submitted medical treatise evidence purportedly showing a correlation between his cold exposure in service, his resultant altered gait, and his current hip disorder.  In this regard, the Board notes that where medical article or treatise evidence, standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay opinion, a claimant may use such evidence to meet the requirement for a medical nexus.  See Wallin v. West, 11 Vet. App. 509 (1998).  However, an attempt to establish a medical nexus between service and a disease or injury solely by generic information in a medical journal or treatise "is too general and inclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998) (holding that a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element).  Still, medical treatise evidence can provide important support when combined with an opinion of a medical professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  See also Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence from scientific journal combined with doctor's statements was "adequate to meet the threshold test of plausibility").  As such, on remand, the examiner should consider this newly submitted evidence in providing his requested opinion.

Finally, on remand, copies of ongoing VA treatment records since November 2013 should be obtained and associated with the claims file.  These additional records, since generated and maintained by VA, are constructively in the file, even if not physically so.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, this claim is REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Ensure that all outstanding VA medical records dated since November 2013 are associated with the claims file.  If additional relevant records exist then they must be obtained and associated to the record. 

Since, assuming they exist, these records are in the custody of a Federal department or agency, namely VA, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2).  So make as many attempts to obtain these additional records as are necessary to comply with this VA regulation.  Also notify the Veteran if unable to obtain these records.  38 C.F.R. § 3.159(e)(1).

2.  Upon receipt of all additional records or determination that no additional records exist or that any further attempts to obtain them would be futile, forward the claims file to an appropriate VA physician for a supplemental medical nexus opinion to determine the etiology of his right hip disorder.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

In particular, the examining physician needs to provide an opinion as to the following:

A.  Whether it is at least as likely as not (i.e., to at least a 50:50 degree of probability) that the Veteran's current right hip disorder had its clinical onset during active service from May 1954 to May 1956 or is directly related to his active service, to include whether it was caused by or the result of his in-service cold exposure or his in-service traumatic hip injury; and

B.  Whether it is at least as likely as not (i.e., to at least a 50:50 degree of probability) that the Veteran's diagnosed osteoarthritis of the right hip initially manifested to the required minimum compensable degree of at least 10-percent disabling within the year after his service, so meaning by May 1957; and

C.  Whether it is at least as likely as not (i.e., to at least a 50:50 degree of probability) that the Veteran's current right hip disorder is otherwise related or attributable to his service including secondary to the service-connected residuals of the cold weather injury to his lower extremities.  In this regard, the examiner must specifically comment on the likelihood that the Veteran's current right hip disability was caused OR aggravated by his already service-connected bilateral foot disorder, since he has also alleged this other basis of entitlement.

Although all of the relevant evidence in the claims file must be reviewed, the examiner's attention is specifically directed to the following:

*  The Veteran's July 2013 Board hearing testimony in which he describes an in-service injury to his hip and the resultant symptomatology;

*  A July 2007 statement in support his previous claim for residuals of a cold injury to his bilateral feet in which he described his hip injury and resultant hospitalization;

*  All compensation and pension examination reports, including specifically the January 2012 cold injury residuals examination, the April 2012 hip examination, the April 2012 peripheral nerves examination, the October 2013 hip examination, and the November 2013 neurological examination; and

*  The Veteran's assertion in his March 2014 written brief, that his cold exposure in service and abnormal gait since service caused or aggravated his current right hip disability, including the printouts from VA's MEPSS (Medical Electronic Performance Support System), medical treatises and articles, and internet search information submitted by the Veteran regarding "frostbite arthritis" and the potential musculoskeletal effects of an altered gait.

The term "as likely as not" does not mean merely "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion such as causation or aggravation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 


The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file and/or medical treatise evidence supporting the conclusions.

3.  Review the medical examination report to ensure that it adequately responds to the above instructions, including that it provides an adequate explanation in support of the opinion stated.  If, like the prior opinions, it is deficient in this regard and does not contain the required explanatory rationale, return the opinion as inadequate for rating purposes for all necessary additional information.

4.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative another SSOC and give them opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

By this remand, the Board intimates no opinion as to any final outcome warranted concerning this claim.  The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, his cooperation in VA's efforts to develop his claim, including reporting for any additionally scheduled VA examination, is both critical and appreciated.  He is also advised that failure to report for any additionally scheduled examination may result in the denial of this claim.  38 C.F.R. § 3.655 (2013).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

